Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/22 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Please cancel Claims 12-15.

Allowable Subject Matter
Claims 1-11 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:  The food processing apparatus of Independent claim 1 defines over the prior art of record since the prior art does not teach, suggest or render obvious determine at least one of: an estimate for an initial fat content of the food substance for the ongoing heating procedure, or an estimate for a resulting fat content change for the food substance, and control the ongoing heating procedure for achieving a desired doneness level based on the determined at least one of: the estimate for the initial fat content, or the estimate for the resulting fat content change.  More specifically the prior art does not teach, suggest or render obvious the combination of compute a characteristic value of the derivative signal at least by computing an absolute weight loss rate of the food substance from the weight loss rate, in an initial stage of the heating procedure, based on the characteristic value, determine at least one of: an estimate for an initial fat content of the food substance for the ongoing heating procedure, or an estimate for a resulting fat content change for the food substance, and control the ongoing heating procedure for achieving a desired doneness level based on the determined at least one of: the estimate for the initial fat content, or the estimate for the resulting fat content change.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792